                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


    United States of America        )
                                    )
                                    )
         v.                         ) No. 18 CR 744
                                    )
                                    )
    Eleazar Hernandez-Perdomo       )



                     Memorandum Opinion and Order

        The indictment in this case charges Eleazar Hernandez-Perdomo

with illegal reentry subsequent to deportation or removal in

violation of 8 U.S.C. § 1326(a). Defendant moves to dismiss the

indictment on the ground that the removal order underlying this

charge is invalid under Pereira v. Sessions, 138 S. Ct. 2105

(2018). For the reasons that follow, his motion is denied.

                                  I.

        The following facts are undisputed.1 Defendant was taken into

Immigration and Customs Enforcement (“ICE”) custody on June 7,

2010, and was personally served with a Notice to Appear (“NTA”) in

immigration court for removal proceedings. The NTA did not indicate

the date or time defendant’s appearance was required. Instead, it


1 Both parties have submitted documents relating to defendant’s
immigration proceedings, and neither has raised objections to any
document or has requested an evidentiary hearing in connection
with defendant’s motion to dismiss. Accordingly, I assume the facts
reflected in these documents are correct unless otherwise noted.
ordered defendant to appear on “a date to be set” at “a time to be

set.” The NTA identified defendant’s address as 624 Sheridan Rd

Apt 3B in Highwood, Illinois.2

     Defendant      was    released     from    ICE      custody    on     his    own

recognizance. The conditions specified in his Order of Release

required that he report in person to a deportation officer on

September 7, 2010 at 10:00. The Order of Release further stated:

“You must not change your place of residence without first securing

written permission from the immigration officer listed above.”

Defendant states in his motion that he reported to the immigration

officer   as    required    on   September     7,   2010,   at     which   time   he

completed and returned to the officer a change-of-address form

identifying his new residence on Owentsia Avenue in Highland Park,

Illinois.

     On August 6, 2010, the Executive Office for Immigration Review

(“EOIR”) sent defendant a Notice of Hearing in Removal Proceedings

in Immigration Court scheduled for 9:00 a.m. on January 3, 2012.

This notice was sent to defendant’s Sheridan Road address and was

returned as undeliverable. On January 27, 2011, the EOIR sent

defendant      another    Notice   of   Hearing     in    Removal     Proceedings

scheduled for 1:00 p.m. on March 2, 2011. This notice was also


2 Although defendant’s motion identifies this street address as
located in Highland Park, Illinois, this appears to be a
scrivener’s error, as both sides’ exhibits confirm that this
address is actually in the neighboring town of Highwood, Illinois.
                                        2
sent to defendant’s Sheridan Road address and was also returned as

undeliverable. Unaware of the March 2, 2011, hearing, defendant

failed to appear. The Immigration Judge conducted the removal

hearing in defendant’s absence; found him removable based on the

government’s evidence; and ordered him removed to Mexico.

      On June 2, 2011, defendant was arrested at his Owentsia Avenue

address and placed in ICE custody. He was removed to Mexico eight

days later, on June 10, 2011. On August 21, 2018, defendant was

found inside the United States after entering the country without

inspection. The present charge followed.

                                       II.

      8 U.S.C. § 1326(a) “forbids an alien who once was deported to

return   to   the     United     States        without   special         permission.”

Almendarez-Torres v. United States, 523 U.S. 224, 226 (1998).

“Since a prior removal is necessary for a conviction under § 1326,

an alien may collaterally attack the underlying removal pursuant

to the due process clause.” United States v. Baptist, 759 F.3d

690, 695 (7th Cir. 2014) (citing United States v. Mendoza-Lopez,

481 U.S. 828, 837-38 (1987)). A successful collateral attack

requires the defendant to demonstrate that “(1) he exhausted all

administrative      remedies    that   were      available    to    him;     (2)   the

deportation proceedings improperly deprived him of the opportunity

for   judicial   review;       and   (3)       the   entry   of    the    order    was

‘fundamentally unfair.’” Id. (quoting 8 U.S.C. § 1326(d)). All

                                           3
three of these requirements must be satisfied. Id. (“While we have

yet to expressly state that all three requirements must be met

before an alien can successfully collaterally attack a prior

removal, we have implied as much.”). Defendant’s primary argument

for dismissal does not confront these requirements but urges me to

hold that dismissal is warranted on the ground that        Pereira

invalidates the underlying proceedings and removal order per se.

Secondarily, defendant argues that he is excused from the first

two requirements of § 1326(d), and that the immigration court’s

removal order—which was entered in absentia and, in defendant’s

view, without authority—satisfies the third requirement.

     In Pereira, a noncitizen3 was served with an NTA that did not

specify the time and place of his removal proceedings. The Supreme

Court held that an NTA that fails to specify the time and place of

a removal hearing does not trigger the “stop-time rule” for

purposes of cancellation of removal. Herrera-Garcia v. Barr, ---

F.3d ---, 2019 WL 1236342, at *2 (7th Cir. Mar. 18, 2019). The

Court concluded that the text of the Immigration and Nationality

Act, 8 U.S.C. § 1101, et seq. (“INA”), the statutory context, and

common sense “all lead inescapably and unambiguously” to the

conclusion that an NTA that does not include time and place




3 I follow the Pereira Court’s lead and refer to any person who is
not a citizen or national of the United States as a “noncitizen.”
                                4
information does not meet the statutory definition of NTA found at

8 U.S.C. § 1229(a). 138 S. Ct. at 2110.

     The “narrow question” at issue in Pereira was situated at

“the intersection” of § 1229(a), which establishes the substantive

requirements of the notice that must be given to noncitizens in

removal   proceedings,   and   § 1229b(d)(1),   which   relates   to   the

eligibility of certain noncitizens for the discretionary relief of

cancellation of removal.4 The Court examined the statutory text

and concluded that § 1229(a) “speak[s] in definitional terms”

regarding the substantive contents of an NTA, while § 1229b(d)(1)

“connects” the stop-time rule governing cancellation of removal to

that definition.   Id. at 2117. The Court observed that under

§ 1229b(d)(1), “‘any period of...continuous physical presence’ is

‘deemed to end...when the alien is served a notice to appear under

section 1229(a),” and held that “the word ‘under’ provides the

glue that bonds the stop-time rule to the substantive time-and-

place requirements mandated by § 1229(a).” Id.

     There is no dispute that the NTA defendant received lacked

the date and time information that Pereira requires. In defendant’s


4 The INA provides that “[n]onpermanent residents ... who are
subject to removal proceedings and have accrued 10 years of
continuous physical presence in the United States, may be eligible
for a form of discretionary relief known as cancellation of
removal.” Pereira, 138 S. Ct. at 2109 (citing 8 U.S.C. §
1229b(b)(1)). The “stop-time” rule establishes when the period of
“continuous physical presence in the United States” is deemed to
end. Id. at 2110.
                                   5
view, the legal effect of this defect is that the immigration court

lacked jurisdiction to conduct his removal proceedings, which in

turn meant that it had no authority to issue the removal order on

which the government’s § 1326(a) charge is based. Because the

removal    order   was   entered    without   the     immigration   court’s

jurisdiction, defendant continues, his collateral attack of the

order need not satisfy the administrative exhaustion or judicial

review requirements of § 1326(d). And because the immigration

court ordered him removed in absentia and without notice, it

satisfies the fundamental unfairness requirement. The government

responds that Pereira does not apply outside the context of the

“stop-time” rule, much less should it be interpreted as calling

the immigration court’s jurisdiction into question. Furthermore,

the government insists, Pereira does not relieve defendant of his

burden under § 1326(d), which he has not satisfied.

     A number of courts have examined these arguments in the months

since Pereira was handed down. Some, emphasizing the Court’s

repeated   reference     to   the   narrowness   of    its   holding,   have

explicitly limited Pereira to the stop-time context. See, e.g.,

United States v. Manriquez-Alvarado, No. 18-cr-200450JES-JEH, 2019

WL 1292680, at *2-*3 (S.D. Ill., Mar. 20, 2019); United States v.

Chavez, No. 2:17-CR-40106-01-HLT, 2018 WL 6079513 (D. Kan. Nov.

21, 2018). At the other end of the spectrum, a handful of courts

have embraced the sweeping application defendant urges here and

                                      6
have concluded that a removal order entered in proceedings in which

the NTA lacked time-and-place information is void per se and fails

to trigger the immigration court’s jurisdiction. See United States

v. Quijada-Gomez, --- F. Supp. 3d---, 2018 WL 6706680 (E.D. Wa.

2018) (dismissing indictment because immigration court’s order was

void ab initio); United States v. Erazo-Diaz, 353 F. Supp. 3d 867

(D. Ariz. 2018) (dismissing indictment because immigration court

proceedings were “void” due to defective NTA); United States v.

Virgen-Ponce 320 F. Supp. 3d 1164 (E.D. Wash. 2018) (same); United

States v. Tzul, 345 F. Supp. 3d 785 (S.D. Tex. 2018) (same); United

States v. Lopez-Urgel, 351 F.Supp.3d 978 (W.D. Tex. 2018) (same);

United States v. Ortiz, 347 F.Supp.3d 402, 2018 WL 6012390 (D.N.D.

2018) (same); United States v. Alfredo-Valladares, No. 1:17-CR-

156-SS, 2018 WL 6629653 (W.D. Tex. Oct. 30, 2018) (same) United

States v. Pedroza-Rocha, No. 3:18-CR-1286-DB, 2018 WL 6629649

(W.D. Tex. Sept. 21, 2018) (same).

       An emerging majority of district courts, however, have struck

a balance between these poles. Numerous courts have either held or

assumed that Pereira applies in the illegal reentry context, but

have   nevertheless   required   defendants   seeking   dismissal   of   a

§ 1326(a) indictment to establish each element of § 1326(d) with

facts that go beyond the issuance of a defective NTA. See, e.g.,

See United States v. Barbosa, ---F. Supp. 3d---2019 WL 1300858, at

*3 (D. Mass. Mar. 21, 2019) (“Regardless of whether the immigration

                                   7
court had jurisdiction over Barbosa’s removal proceedings, he must

make the required showing under 8 U.S.C. § 1326(d) to collaterally

attack his removal order.”); United States v. Rangel-Rodriguez, -

--F.   Supp.    3d---,    2019   WL    556725   (N.D.   Ill.    Feb.   12,   2019)

(Kennelly, J.) (holding that Pereira’s construction of § 1229(a)

“applies”      but   declining    to   dismiss    the   indictment     based    on

defendant’s     failure    to    satisfy     § 1326(d));   United      States   v.

Zapata-Cortinas, 351 F. Supp. 3d 1006 (W.D. Tex. Nov. 2018) (same,

noting that “a removal order that suffers jurisdictional defects

may serve as the basis for a § 1326(a) prosecution”); United States

v. Hernandez-Lopez, No 5:18-CR-625(1)-DAE, 2018 WL 6313292 (W.D.

Tex. Dec. 3, 2018)(same); United States v. Sandoval-Cordero, 342

F. Supp. 3d 722 (W.D. Tex. 2018); United States v. Larios-Ajualat,

No. 18-10076-JWB, 2018 WL 5013522 (D. Kan. Oct. 15, 2018); United

States v. Lira-Ramirez, No. 18-10102-JWB, 2018 WL 5013523 (D. Kan.

Oct. 15, 2018) (same); United States v. Mendoza-Sanchez, No. 17-

cr-189-JD, 2018 WL 5816346 (D.N.H. Nov. 5, 2018) (same); United

States v. Ramirez, 2018 WL 6037540 (W.D. Va. Nov. 16, 2018) (same).

       The growing consensus among courts, moreover, is that Pereira

does not undermine the jurisdiction of the immigration court in

each    case    where    the     NTA   fails     to   include    time-and-place

information. The Fourth, Sixth, and Ninth Circuits, as well as the

BIA, have all reached this conclusion. See United States v. Perez-

Arellano, ---F. App’x.---, 2018 WL 6617703, at *3 (4th Cir. Dec.

                                         8
17, 2018); Karingithi v. Whitaker, 913 F.3d 1158, 1159-60 (9th

Cir. 2019); Hernandez-Perez v. Whitaker, 911 F.3d 305, 313-14 (6th

Cir. 2018); and Matter of Bermudez Cota, 27 I. & N. Dec. 441 (BIA

2018) (same). As the Ninth Circuit explained, “the regulations,

not § 1229(a), define when jurisdiction vests.” Karingithi 913

F.3d     at   1159-60    (9th     Cir.      2019)    (quoting     8   C.F.R.

§ 1003.14(a)(“[j]urisdiction       vests,    and    proceedings   before   an

Immigration Judge commence, when a charging document is filed with

the    Immigration   Court”)    (original    alteration)   and    discussing

related provisions of §§ 1003.13, 1003.15(b) and 1003.18(b)).

       District courts that have examined the issue in the context

of illegal reentry charges have generally fallen in line with these

decisions. United States v. Cortez, 2019 WL 1112686, at *4-*5 (S.D.

Tex. Mar. 11, 2019); United States v. Gaeta-Galvez, No. 18-CR-134-

JPS, 2019 WL 989766, at *3-*4 (E.D. Wis. Mar. 1, 2019) (denying

motion to dismiss § 1326(a) indictment asserting that immigration

court lacked jurisdiction because NTA did not satisfy Pereira);

United States v. Ramirez-Cruz, No. 2:18-CR-206-FtM-38MRM, 2019 WL

952313, at *3 (M.D. Fla. Feb. 27, 2019) (same, observing that

“[n]either Pereira nor 8 U.S.C. § 1229(a) control when and how

subject matter jurisdiction over a removal proceeding vests in an

immigration court”); United States v. Hernandez-Aguilar, No. 5:18-

CR-137-FL-1, 2019 WL 456172 (E.D.N.C. Feb. 5, 2019); United States

v. Torres-Castelan, No. 1:18-CR-354-LY, 2019 WL 361684, at *5 (W.D.

                                     9
Tex. Jan. 29, 2019) (same); United States v. Saravia-Chavez, No.

3:18-CR-16-NKM, 2018 WL 5974302 (W.D. Va. Nov. 14, 2018).5 The

Seventh Circuit has not weighed in on the issue post-Pereira,

although its decision in Dababneh v. Gonzales, 471 F.3d 806 (7th

Cir. 2006), is consistent with the emerging trend. See 471 F.3d at

808-09 (rejecting challenge to immigration court’s jurisdiction

based on NTA’s failure to include date and time information because

the government provided that information in a separate document

and   satisfied     the   jurisdictional   requirements    of    8   C.F.R.

§ 1003.14(a)).

      Defendant insists that Karingithi and its progeny are not

dispositive of the jurisdictional question, emphasizing that the

Ninth Circuit expressly declined to decide “whether jurisdiction

would have vested if [the noncitizen] had not received [the time

and date of her removal proceedings] in a timely fashion.” 913

F.3d at 1162. United States v. Ramos-Delcid, No. 3:18-cr-00020,

2018 WL 5833081 (W.D. Va. Nov. 7, 2018) (rejecting argument that

immigration court lacked jurisdiction over removal proceedings but

granting   motion    to   dismiss   indictment   based    on    meritorious

collateral attack under § 1326(d)). Ultimately, however, I need

not decide the thorny jurisdictional question because even a




5 Some of the decisions cited in this paragraph and the preceding
one are unpublished, and none is controlling, but they are examples
of this analytical trend.
                                    10
jurisdictional defect does not automatically entitle defendant to

dismissal.    Indeed,   as    Judge    Kennelly     explained         in    Rangel-

Rodriguez, a defect in subject matter jurisdiction is not fatal so

long as the defendant had a meaningful opportunity to challenge

the immigration court’s subject jurisdiction through collateral

proceedings, and that is precisely what Congress created when it

enacted   § 1326(d).    Id.   at   2019    WL   556725,    at   *6.    In    short,

regardless of Pereira’s effect on the validity of the underlying

removal order, defendant must satisfy each element of § 1326(d) to

win dismissal of the indictment.

     Like the defendant in Rangel-Rodriguez, defendant argues that

the administrative exhaustion and judicial review requirements

should be waived because pursuing administrative remedies would

have been futile and because the underlying removal order was void.

But as the Rangel-Rodriguez court pointed out, these arguments are

foreclosed by United States v. Larios-Buentello, 807 F.3d 176, 177

(7th Cir. 2015). Medoza-Lopez, which established only that due

process requires “some meaningful review of the administrative

proceeding,” 481 U.S. at 838 (original emphasis), is not to the

contrary. Nothing about the Court’s holding in that case suggests

that a defendant who challenges the validity of the immigration

proceedings   is   excused    from    invoking    the     procedures       Congress

established for collaterally attacking a removal order that serves



                                      11
as a basis for a § 1326(a) charge. See Rangel-Rodriguez, 2019 WL

556725, at *6-*7.

     Finally, defendant has not established that the entry of the

removal     order    was   “fundamentally        unfair”      as     required   by

§ 1326(d)(3). Defendant argues that his due process rights were

violated because the order was entered without notice and in

absentia, and that he was prejudiced because Pereira mandates

dismissal of the proceedings on jurisdictional grounds. While it

is true that a noncitizen “cannot be ordered removed from the

United States without notice and an opportunity to be heard,”

Smykiene v. Holder, 707 F.3d 785, 787 (7th Cir. 2013), defendant

could have moved to reopen his proceedings on that ground. Id.

(“[a]n order of removal in absentia ‘may be rescinded...upon a

motion to reopen filed at any time if the alien demonstrates that

the alien did not receive notice in accordance with paragraph

(1)...of section 1229(a).’”). Having failed to invoke that relief,

defendant cannot now be heard to challenge the order on due process

grounds. See Larios-Buentello, 807 F.3d at 177.

     Nor has defendant shown that he was prejudiced by the lack of

notice. To show prejudice, defendant must establish that “judicial

review would have yielded him relief from deportation.” United

States.   v.    Arita-Campos,      607    F.3d   487,   493   (7th    Cir.   2010)

(internal      quotation   marks    and    citation     omitted).     Unlike    the

defendant in United States v. Ramos-Delcid, No. 3:18-cr-00020,

                                         12
2018 WL 5833081 (W.D. Va. Nov. 7, 2018), who raised “a reasonable

probability” that had he been informed of the date and time of his

proceedings, he would have been able to establish his entitlement

to voluntary departure, id. at *8, defendant offers no substantive

basis other than lack of notice for concluding that he was entitled

to relief from deportation. But this argument is circular. Had

defendant   received   adequate   notice    and   attended   his   removal

proceedings, then the immigration court’s jurisdiction would have

been secure notwithstanding the Pereira error for the reasons

explained in Karingithi, and defendant would not have been entitled

to dismissal on that basis.

                                  III.

     For the foregoing reasons, defendant’s motion to dismiss the

indictment is denied.



                                         ENTER ORDER:


                                         ________________________
                                         Elaine E. Bucklo
                                         United States District Judge
Dated: March 28, 2019




                                   13
